Title: From Benjamin Franklin to William Nixon, 5 September 1781
From: Franklin, Benjamin
To: Nixon, William


Revd Sir,
Passy, Sept. 5. 1781
I duly received the Letter you did me the Honour of writing to me the 25th past, together with the valuable little Book of which you are the Author.— There can be no doubt but that a Gentleman of your Learning & Abilities might make a very useful Member of Society in our new Country, and meet with Encouragement there either as an Instructor in one of our Universities, or as a Clergyman of the Church of Ireland: But I am not impower’d to engage any Person to go over thither, and my Abilities to assist the Distress’d are very limited. I suppose you will soon be set at Liberty in England by the Cartel for Exchange of Prisoners; in the mean time if Five Louis d’ors may be of present Service to you, please to draw on me for that Sum, & your Bill shall be paid on Sight. Sometime or other you may have an Opportunity of assisting with an equal Sum a Stranger who has equal need of it. Do so. By that means you will discharge any Obligation you may suppose your self under to me. Enjoin him to do the same on Occasion. By pursuing such a Practice, much Good may be done with little Money.— Let kind Offices go round. Mankind are all of a Family.—
I have the honour to be Revd Sir,
Revd Mr Wm Nixon an English Prisoner on Parole at Valogne.
